Title: From George Washington to Colonel Henry Jackson, 18 June 1778
From: Washington, George
To: Jackson, Henry


                    
                        sir.
                        Head Quarters Valley Forge 18 June 1778.
                    
                    Intelligence has been recd this morning that the enemy are evacuating Philadelphia. You will hold yourself in readiness to march into the City upon the first order. I am Sir your very hble servt
                    
                        Go: Washington
                    
                